LAW L!BHAF`%V
NQT F0R PIJBLICATION IN WEST'S HAWAI‘I REPQRTS AND PACIFIC REPQRTER
No. 303e2

lN THE INTERMEDlATE COURT OF APPEALS

OF THE STATE OF HAWAFl

wing

V.

Z' "3 W 91 :‘:)nvszez

 

JOHN P. DUNBAR, Petitioner-Appellant,
STATE OF HAWAfI, Respondent-Appellee

APPEAL FRoM THE DISTR:CT coURT oF THE sEcoND CIRCUIT
(cAsE No. 213'1'1-09-025858)

ORDER DENYlNG MOTlON FOR RECONSlDERATlON
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ)

Upon consideration of Petitioner-Appellant John P.
the papers in

2010 Motion for Reconsideration,
it appears that: (l)

Dunbar's August 4,
support, and the records and files herein,
pursuant to Rule 40(a) of the Hawai‘i Rules of Appellate
Procedure, the motion for reconsideration is untimely; and (2)

notwithstanding Appellant's assertion that he sought to timely
20lO,

file his notice of appeal, it was not filed until March 9,
Accordingly,

well after the appeal deadline.
IT ls HEREBY oRDERED that the motion for

reconsideration is denied.
DATED= Honolulu, Hawai‘i, August 16, 2010.
v g Judge w

Presidin

fi)&m;\lmu m 

Associate Judge



Associate Judge